DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16, 18, 19, 23-27, 29, 30, 34 and 35 in the reply filed on 7/13/2022 is acknowledged.
Applicant also argues Jensen does not teach an RF antenna “attached to the tubular side” as the antenna is part of sensor system 36 and references fig 3. However Applicant does not claim how the RF antenna is attached to the tubular side. The attachment may be via intermediate structures, such as in the lower four embodiments in fig 3. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 29, 30, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, it is unclear how “an interrogation signal from an external device” on line 13 is related to “an interrogation signal” on line 3 and “an external device” on line 2. It is also unclear which of the limitations all subsequent recitations of “the interrogation signal” and “the external device” are meant to refer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (WO 2009/024562).
Regarding claim 16, Jensen an injection device comprising: a reservoir 31 comprising a wall defining a proximal end, a distal end and a tubular side (figs 3 and 6); a plunger rod 70 configured to be movable within the reservoir (pg 16 ll 9) in a direction from the distal end to the proximal end (fig 3); a radio frequency (RF) antenna (pg 16 ll 10) attached to the tubular side (fig 3) and configured to receive an interrogation signal from an external device (fig 6, lightning bolt); and a resonating assembly (pg 12 ll 19) configured to receive the interrogation signal from the RF antenna and to generate a modulated RF signal in response to the interrogation signal, the RF signal having a frequency associated with a position of the plunger rod (pg 16 ll 9-22).  
Regarding claim 23, wherein the interrogation signal comprises a plurality of interrogation signals received at regular time intervals (the interrogations signals are only claimed as intended use – the device of Jensen is capable of receiving a plurality of interrogations signals at regular time intervals as they are a wireless signal and received as a high frequency signal – pg 12 ll 21).  
Regarding claim 25, wherein the interrogation signal is generated in response to a trigger signal transmitted by the injection device (interrogations signal is only claimed as intended use, signals which are indicative of measured values from the injection device may also be used as trigger signals to generate interrogation signals).  
Regarding claim 26, wherein the position of the plunger rod is indicative of an amount of medicament within the reservoir (the position of the plunger is indicative of how large the reservoir is and thus is indicative of an amount of medicament within the reservoir).  
Regarding claim 27, Jensen discloses a medicament injection system comprising: an external device 60 comprising: a transmitter configured to generate an interrogation signal, a receiver configured to receive a radio frequency (RF) signal (pg 16 ll 12), and one or more processors configured to process the RF signal and to generate result data to be displayed by the external device (pg 16 ll 26); and an injection device (fig 6) comprising: a reservoir 31 comprising a wall (fig 6) defining a proximal end, a distal end (near needle) and a tubular side (figs 3 and 6), a plunger rod 70 configured to be movable within the reservoir (pg 16 ll 9) in a direction from the distal end to the proximal end (fig 3), a radio frequency (RF) antenna (pg 16 ll 10) attached to the tubular side (fig 3) and configured to receive an interrogation signal from an external device (fig 6, see lightning bolt), and a resonating assembly configured to receive the interrogation signal from the RF antenna and to generate a modulated RF signal in response to the interrogation signal, the RF signal having a frequency associated with a position of the plunger rod.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (WO 2009/024562). 
Regarding claim 34, while Jensen substantially discloses the invention as claimed, it does not disclose wherein the interrogation signal is generated in response to a trigger signal transmitted by the injection device and comprises a plurality of interrogation signals received at regular time intervals.  
However one of ordinary skill in the art would appreciate that Jensen only transmits when the external device is within range (and capable of providing power to the RF antenna as the device does not have the ability to transmit any signal when not powered). One of ordinary skill in the art would further appreciate that it takes more power to transmit longer and more powerful signals (as opposed to shorter and less powerful signals). As such one of ordinary skill in the art would modify Jensen to only generate the interrogation signal (as opposed to no interrogation signal) in response to a trigger signal from the injection device in order to conserve power within the external device (until it received communication that the external device is in range and ready to communicate in the form of a trigger signal). Jensen also discloses receiving a plurality of data signals with time stamps (pg 16 ll 20-22), choosing generate the interrogation signals (and receive the appropriate data) at regular time intervals (as opposed to random time intervals) is a design choice.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Jensen such that the interrogation signal is generated in response to a trigger signal transmitted by the injection device and comprises a plurality of interrogation signals received at regular time intervals as suggested by Jensen itself to assist in conserving power when the external device is out of range of the injection device and as Jensen already discloses receiving a plurality of signals and choosing when to interrogate and receive signals is part of design choice and routine experimentation. 
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying closest art Jensen such the resonating assembly comprises a mechanical link attached to the plunger rod and a strain sensitive resonator attached to the tubular side, the strain sensor being configured to change its RF characteristics based on at least one of a linear and angular position relative to the mechanical link. While Jensen discloses a strain sensor sensitive resonator with respect to the embodiment in figs 4a-4c (see pg 14 starting at line 16), the sensor does not change RF characteristics based on at least one of a linear and angular position relative to the mechanical link (which is attached to the plunger rod), such would be a substantial rework of the device.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion to modify closest art Jensen such that, in response to receiving the plurality of interrogations signals, the resonating assembly generates a plurality of RF signals, such that a frequency shift between two of the plurality of RF signals is associated with an amount of medicament within the reservoir. Jensen does disclose a frequency shift between two of the plurality of RF signals being an indication of a state of the device (let alone an amount of medicament within the reservoir). The examiner did not find a suitable reference for combination with Jensen such that such a rejection would only be based in impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783